Citation Nr: 1708588	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to December 1991 and from November 1993 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2013.  This matter was originally on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.

In January 2012, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.



FINDING OF FACT

The Veteran does not have a left ear hearing loss disability for VA purposes that is related to active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's November 2013 Remand, the Appeals Management Center (AMC) sent to a letter to the Veteran in November 2013 requesting that he identify any outstanding medical evidence pertinent to his claim, obtained outstanding VA medical records, scheduled the Veteran for a VA examination to determine the etiology of his hearing loss, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the January 2012 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in service or by evidence of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2015).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

At a VA audiology consultation in November 2009, the Veteran's hearing was noted to be normal in the left ear from 250 to 3000 Hertz and at 8000 Hertz; mild sensorineural hearing loss was found at 6000 Hertz.  
A VA audiology note in April 2010 indicates that the Veteran's hearing was noted to be normal in the left ear from 250 to 4000 Hertz; mild sensorineural hearing loss was found at 6000 Hertz; and borderline normal sensorineural hearing loss was found at 8000 Hertz.  The results that day were noted to be consistent with the November 2009 results.  

A VA audiology note in November 2013 indicates that the Veteran's hearing was noted to be normal in the left ear from through 4000 Hertz with a diagnosis of a mild sensorineural hearing loss above.  Word recognition ability for the left ear was excellent.  

On VA examination of the left ear in August 2014, pure tone thresholds, in decibels, were 500 Hertz 10, 1000 Hertz 15, 2000 Hertz 10, 3000 Hertz 20, and 4000 Hertz 25.  Speech audiometry revealed speech recognition ability of 94 percent.

Absent a showing of a left ear hearing loss disability for VA purposes related to active service, entitlement to service connection for left ear hearing loss must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim for service connection).  There is also no competent evidence that the Veteran had a left ear hearing loss disability for VA purposes at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In an October 2016 brief, the Veteran, through his representative, maintained that the VA audiology examination conducted in this case does not adequately portray the severity of his condition because it was conducted in the sterile quiet of the audiology booth and does not reflect the severity of his condition in the aspect of normal, daily life.  The Board is, however, bound by law, and its decision is dictated by the relevant statutes and regulations.  In this case, the regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test.  See 38 C.F.R. § 4.85 (a) (2015).  As such, the applicable regulation sets forth the type and manner of testing required and specifically indicates speech discrimination tests be conducted in a controlled setting (not under "real world" conditions).  The Veteran has not argued that the examination was otherwise inadequate.  Thus, the testing method is appropriate.  See Martinak v. Nicholson, 21 Vet. App. 477 (2007).   

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for right ear hearing loss, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application.


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


